HOWE, Associate Chief Justice
(dissenting):
I dissent. I do not join in dismissing the writ of certiorari. No valid reason exists for doing so, and the majority expresses none. In Israel Pagan Estate v. Capitol Thrift and Loan, 771 P.2d 1032, 1033, 104 Utah Adv.Rep. 3, 3-4 (Utah 1989) (Howe, Associate C.J., dissenting), I set out the conditions under which the United States Supreme Court dismisses writs of certiorari as having been improvidently granted and *1150suggested that we follow its practice. None of those conditions exist here, and I decry the wasteful use of time and money of the parties, their lawyers and this Court which dismissal promotes. I refer the reader to that opinion for a full expression of my views on this practice.
STEWART, J., does not participate herein; GREENWOOD, Court of Appeals Judge, sat.